DETAILED ACTION
Regarding Claims 1-15. Cancelled.
Information Disclosure Statement
The information disclosure statement filed 03/04/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each non-patent literature publication or that portion which caused it to be listed.

Double Patenting
Applicant states that a terminal disclaimer has been filed, but no record of any submission is on file. As such, although not reiterated, previous double patenting rejection is maintained.
Claim Objections
Previous objection is withdrawn in view of the Applicant’s amendment filed on 11/22/2021.
Claim Rejections - 35 USC § 112
4.          Previous rejection is withdrawn in view of the Applicant’s amendment filed on 11/22/2021. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-23 and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Cheim, US Pat No. 10,001,518 (hereinafter Cheim) in view of Itri et al., US-PGPUB 2007/0223165 (hereinafter Itri)

          Regarding Claim 16.  Cheim discloses detecting faults in a power distribution network (Abstract; Fig. 1; Col. 1, lines 6-12), comprising: one or more sensing devices coupled to the power distribution network, the sensing devices receiving data from the power distribution network (Col. 2, lines 45-67; Col. 3, lines 36), and the power distribution network comprising a plurality of nodes (Fig. 1; Col. 4, lines 36-40, nodes),

a memory device coupled to the one or more sensing devices comprising a data management module, the data management module storing the received data from the one or more sensing devices (Col. 3, lines 1-15, data written as input data on computer-readable medium 108)

a processing device comprising a processor, coupled to the memory device, the processing device comprising processor programmed to execute a query module, a probability estimation module; a feedback module; and, a reporting module (Col. 3, lines 16-18, sensor data to computer 104)

wherein the query module retrieves data from the memory device via a query to the data management module and transmits the retrieved data to a probability estimation module, wherein the probability estimation module receives the data transmitted by the Col. 7, lines 40-49; Fig. 7, probability and updating of probability, using sensor data and determining of fault conditions).

wherein the reporting module, induces the user interface to display the probabilistic information to a human user, a user interface comprising a display and at least one user interaction component, and, wherein the at least one user interaction component enables the human user to interact with the system as a whole based at least upon the displayed probabilistic information (Fig. 1; User interface 122; Col. 2, lines 29-44)

Cheim does not disclose uses the probabilistic information to direct further, targeted data collection within the power distribution network by the sensing devices;

Itri discloses line powering a multi-line remote communication terminal from a primary communication device (Paragraphs [0011]-[0012]; [0047]) with the user interface (Paragraph [0044]), and monitoring for any faults, including open circuit fault where the power is not delivered to the remote device (Paragraph [0040]). Upon the detection of a fault, Itri further discloses disconnecting the line, re-connecting and continuing to monitor the line to determine if the fault is no longer affecting the line (Paragraphs [0042]-[0043]; Paragraphs [0107]-[0109]; Fig. 7)



          Regarding Claim 17. Cheim discloses the probability estimation module generating probabilistic information about the state of at least one of the nodes comprises determining, based at least upon the received data, a first estimated probability that each node of the plurality of nodes of the power distribution network is powered via a probability estimation module (Col. 8, lines 1-17, 17.99% likely to not be in fault condition, which obviously include the situation where the node is powered on and functioning normally)

          Regarding Claim 18. Cheim discloses the probability estimation module further determines, based on the received data, a second estimated probability that each transmission line of a plurality of transmission lines connecting the plurality of nodes is faulted via the probability estimation module (Col. 8, lines 1-17, 82.01% likely to be in fault condition)

          Regarding Claim 19. Cheim discloses a distribution map comprising the plurality of nodes and the plurality of transmission lines, and induces the user interface to display the distribution map to the human user (Figs. 1-4; Col. 4, lines 32-56)

          Regarding Claim 20. Cheim discloses the reporting module, before displaying the probabilistic information to the human user, assigns a first visual characteristic to each node of the plurality of nodes based on the first estimated probability for the corresponding node (Figs. 1-4; Col. 4, lines 32-56, Good percentages)

          Regarding Claim 21. Cheim discloses the reporting module, before displaying the probabilistic information to the human user, assigns a second visual characteristic to each transmission line of the plurality of transmission line based on the second estimated probability for the corresponding transmission line (Figs. 1-4; Col. 4, lines 32-56, Bad percentages)

          Regarding Claim 22. Cheim discloses determining the first estimated probability comprises calculating a first marginal probability density function from a joint probability density function conditioned on the data, and determining the second estimated probability comprises calculating a second marginal probability density function from the joint probability density function conditioned on the data (Col. 7, lines 59-67; Col. 8, lines 1-53)

          Regarding Claim 23. Cheim discloses the first marginal probability density function and the second marginal probability density function are each calculated using a sum-product algorithm (Col. 7, lines 59-67; Col. 8, lines 1-53, probability products and sum of probabilities totaling 100%)

          Regarding Claim 29. Cheim discloses voltage sensors; electric current sesnors, electrical resistance sensors, electrical conductance sensors, electrical reactance sensors, electrical susceptance sensors, magnetic flux sensors, electrical power sensors, capacitance sensors, electrical impedance sensors, electrical admittance sensors, phase characteristics sensors, PWM frequency sensors, very low frequency (VLF) sensors; magnetic inductance sensors, infrared sensors; and, infrared cameras (Col. 3, lines 37-49; Col. 7, lines 1-21)

          Regarding Claim 30. Cheim discloses detecting faults in a power distribution network (Abstract), comprising: using a concentrator device to transmit a signal to a plurality of nodes in the power distribution network (Col. 3, lines 20-22, requested by computer, which involves sending a request signal to all the sensors in each of the nodes)

using at least one central processing device, to which the plurality of nodes are in communication, to monitor the plurality of nodes and to detect that at least one node of the plurality of nodes received the signal (Col. 2, lines 45-47, receiving of the sensor data from the node is detecting at least one node has received the request signal)

using the at least one central processing unit to determine, based on the detection that at least one of the plurality of nodes received the signal, a first estimated probability that Col. 8, lines 1-10, 17.99% likely not in a fault condition, and this includes being powered and functioning properly)

using the at least one central processing unit to determine, based on the detection that at least one of the plurality of nodes received the signal, a second estimated probability that each distribution line of a plurality of distribution lines connecting the plurality of nodes is faulted (Col. 8, lines 1-10, 82.01% likely in a fault condition)

using the at least one central processing unit to generate a distribution map comprising the plurality of nodes and the plurality of transmission lines and which indicates whether each of the plurality of nodes is powered and whether each of the plurality of transmission lines is faulted (Figs. 1-4; Col. 4, lines 32-56, Good and Bad percentages)

using the at least one central processing unit to induce a user interface comprising a display and at least one user interaction component to display the distribution map to a human user, wherein the at least one user interaction component enables the human user to interact with the at least the power distribution network based at least upon the displayed distribution map (Fig. 1; User interface 122; Col. 2, lines 29-44)

Cheim does not explicitly disclose detecting each node is powered, and does not disclose using at least the one central processing unit to direct a targeted data collection within the power distribution network by a plurality of sensing devices coupled to the power distribution network based on the second estimated probability

Itri discloses line powering a multi-line remote communication terminal from a primary communication device (Paragraphs [0011]-[0012]; [0047]) with the user interface (Paragraph [0044]), and monitoring for any faults, including open circuit fault where the power is not delivered to the remote device (Paragraph [0040]). Itri further discloses line powering a multi-line remote communication terminal from a primary communication device (Paragraphs [0011]-[0012]; [0047]) with the user interface (Paragraph [0044]), and monitoring for any faults, including open circuit fault where the power is not delivered to the remote device (Paragraph [0040]). Upon the detection of a fault, Itri further discloses disconnecting the line, re-connecting and continuing to monitor the line to determine if the fault is no longer affecting the line (Paragraphs [0042]-[0043]; Paragraphs [0107]-[0109]; Fig. 7)

         At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Itri and combine with Cheim and detect whether the node is powered and use at least the one central processing unit to direct a targeted data collection within the power distribution network by a plurality of sensing devices coupled to the power distribution network based on the second estimated probability, so as to verify that the fault is indeed occurring and take actions to remedy the fault.

          Regarding Claim 31. Cheim discloses using the at least one central processing device to detect that at least one node out of the plurality of nodes received the signal Col. 2, lines 45-47, receiving of the sensor data is detecting at least one node has received the request signal)

          Regarding Claim 32. Cheim discloses using the at least one central processing device to detect that at least one node out of the plurality of nodes received the signal comprises using the at least one central processing device to detect a change in at least one node attribute, the change being indicative of a receipt of the transmitted signal in the at least one node out of the plurality of nodes Col. 8, lines 18-21; receiving of the sensor data is detecting at least one node has received the request signal and changes or updating based on further sensor data)

6.          Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Cheim et al., US Pat No. 10,001,518 in view of Itri, US-PGPUB 2007/0223165 as applied to Claim 30 above, and further in view of Kim et al., US-PGPUB 2003/0006883 (hereinafter Kim)

          Regarding Claims 24 and 25. The modified Cheim does not disclose calculating messages to be sent via the transmission lines between the nodes and transmission lines of a graph representative of the network, and Claim 25: wherein the calculation and sending of messages between the nodes and transmission lines of the graph representative of the network occurs repeatedly until the message values that are sent 

Kim discloses transmitting an adaptive packet in a power line communication system, including repeating and adjusting the transmission until a stable communication is established between the nodes (Abstract; Fig. 1 and 2’s; Paragraphs [0005]-[0014])

Kim discloses calculating messages to be sent via the transmission lines between the nodes and transmission lines of a graph representative of the network.

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Kim in the modified Cheim and calculate messages to be sent via the transmission lines between the nodes and transmission lines of a graph representative of the network, (Claim 25): wherein the calculation and sending of messages between the nodes and transmission lines of the graph representative of the network occurs repeatedly until the message values that are sent via the transmission lines between the nodes and transmission lines converge to stable values, so that the message can be transmitted in an optimal speed.

7.          Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Cheim, US Pat No. 10,001,518 in views of Itri, US-PGPUB 2007/0223165 and Kim, US-PGPUB 2003/0006883 as applied to Claim 24, and further in view of Fleming-Dahl, US Pat No. 6,611,794 (hereinafter Fleming-Dahl)

          Regarding Claim 26. The modified Cheim does not disclose the messages comprise probability density functions.

Fleming-Dahl disclose signal restoration, which includes transmitting probability density function (Abstract; Figs. 1-3, probability density function or pdf; Col. 1, lines 20-25; Col. 2, lines Col. 5, lines 39-63; Col. 8, lines 42-54; Col. 10, lines 55-67)

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Fleming-Dahl and have the message comprise probability density function as to use it to restore the quality of the transmitting signals.

Claims 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Cheim et al., US Pat No. 10,001,518 in view of Itri, US-PGPUB 2007/0223165 as applied to Claim 30 above, and further in view of Shuey, US-PGPUB 2014/0161114 (hereinafter Shuey) (cited by the Applicant)

          Regarding Claim 33-34. The modified Cheim does not disclose using a concentrator to transmit a signal comprises using the concentrator device to transmit at least one signal having a unique identifier and wherein using the at least one central processing device to detect that at least one node out of the plurality of nodes received the signal comprises using a detector device at the at least one node to detect and 

Shuey discloses transmitting a signal having a unique identifier and wherein using the at least one central processing device to detect that at least one node out of the plurality of nodes received the signal comprises using a detector device at the at least one node to detect and decode the signal having a unique identifier and further using the detector device to notify the central processing unit that the detector device received and decoded the signal having a unique identifier (Paragraphs [0027]-[0028]; [0038]-[0041]; [0054]-[0055])

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Shuey in the modified Cheim and transmit a signal having a unique identifier and wherein using the at least one central processing device to detect that at least one node out of the plurality of nodes received the signal comprises using a detector device at the at least one node to detect and decode the signal having a unique identifier and further using the detector device to notify the central processing unit that the detector device received and decoded the signal having a unique identifier, so as to have the option to selectively communicate with given nodes depending on the situation and needs.

s 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Cheim et al., US Pat No. 10,001,518 in view of Itri, US-PGPUB 2007/0223165 as applied to Claim 17 above, and further in view of Ko, US-PGPUB 2007/0003146 (hereinafter Ko)

          Regarding Claim 27. Upon the detection of a fault, Itri discloses disconnecting the line, re-connecting and continuing to monitor the line to determine if the fault is no longer affecting the line (Paragraphs [0042]-[0043]; Paragraphs [0107]-[0109]; Fig. 7)

The modified Cheim does not disclose determining that the first estimated probability is uncertain, and, providing feedback to the one or more sensing devices to collect data from the at least one node corresponding to the uncertain first estimated probability.

Ko discloses a sensor node that detects information, and if there is an uncertainty as to the information, then the sensor node not only continues to gather information, but increase the frequency of data gathering (Paragraph [0157]; Abstract). 

          Itri discloses initially detecting fault but taking further steps to verify the initial detection via repeated monitoring. Ko meanwhile gathers information using the sensor. While Ko does not discuss the proper functioning of the sensors themselves, one of ordinary skill in the art would find it obvious that improper functioning of the sensor can lead to incorrect and uncertain sensing values. As such at the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of 

          Regarding Claim 28. Upon the detection of a fault, Itri discloses disconnecting the line, re-connecting and continuing to monitor the line to determine if the fault is no longer affecting the line (Paragraphs [0042]-[0043]; Paragraphs [0107]-[0109]; Fig. 7)

The modified Cheim does not disclose determining that the first estimated probability is uncertain and, providing feedback to the one or more sensing devices to collect data from at least one neighboring node of the at least one node corresponding to the uncertain first estimated probability

Ko discloses determining that the first estimated probability is uncertain; and, providing feedback to the one or more sensing devices to collect data from at least one neighboring node of the at least one node corresponding to the uncertain first estimated probability ([0157], waking up another sensor node; Paragraphs [0047]-[0048], after receiving wake up message, activating the camera)

          Itri discloses initially detecting fault but taking further steps to verify the initial detection via repeated monitoring. Ko meanwhile gathers information using the sensor. While Ko does not discuss the proper functioning of the sensors themselves, one of .

10.          Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Chein, US Pat No. 10,001,518 in view of Itri, US-PGPUB 2007/0223165 as applied to Claim 30 above, and further in view of Hashimoto, US Pat No. 6,223,286 (hereinafter Hashimoto)

          Regarding Claim 35. The modified Cheim does not disclose determining a detection rate for at least one node in the plurality of nodes, and to determine a probability that at least one of the plurality of nodes received the signal based at least upon the determined detection rate.

Hashimoto disclose detection rate for at least one node in the plurality of nodes, and to determine a probability that at least one of the plurality of nodes received the signal based at least upon the determined detection rate (Col. 20, lines 64-67; Col. 21, lines 1-23)
.
Response to Arguments
Applicant's arguments filed 11/22/2021 have been fully considered but they are not persuasive. 
Foremost, the Appendix A appears to be an article published in a journal or a chapter in a book. The Examiner requests the Applicant to provide the associated article information, such as the journal or book name, name(s) of author(s), date of publication, etc. 
13.         Applicant argues that Cheim does not disclose detecting faults in a power distribution network…the power distribution network comprising a plurality of nodes (and consequently using a concentrator to transmit signal to a plurality of nodes…). 
          In Response, the Examiner respectfully disagrees. Cheim discloses detecting faults in a power distribution network…comprising a plurality of nodes as shown in Figure 1 and Col. 1, lines 6-12 (and consequently using a concentrator as claimed).
           Applicant argues that the combination of Cheim and Itri does not disclose using a probabilistic information for targeted data collection as claimed.
In Response, the examiner respectfully disagrees. Foremost, Cheim discloses likelihood of a fault condition by calculating the probabilistic condition (Col. 7, lines 40-49; Fig. 7). Itri meanwhile, discloses upon detecting any unwanted line powering event (including a fault), performing targeted data collection comprising disconnecting the particular line, re-connecting and continuing to monitor the line to determine if the unwanted event is no longer affecting the line (Paragraphs [0042]-[0043]; [0051], Paragraphs [0107]-[0109]; Fig. 7) before the fault can affect other remote multi-point locations (Paragraph [0051]). As such, it would have been obvious to one of ordinary skill in the art to use the combination of Cheim and Itri and use the probabilistic information for targeted data collection as claimed to confirm that the fault is indeed is occurring. Note that Applicant’s argument that Itri solely on its own does not disclose using the probabilistic information as claimed is misplaced, and amounts to nothing more than attacking the prior arts individually which is not allowed (see In reKeller, 642, F.2d 413, 208 USPQ 871 (CCPA 1981), MPEP 2145, section IV).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922. The examiner can normally be reached 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HYUN D PARK/Primary Examiner, Art Unit 2865